Title: To Thomas Jefferson from George Jefferson, 3 May 1802
From: Jefferson, George
To: Jefferson, Thomas


            Dear SirRichmond 3d. May 1802
            I have procured from Smithfield and have forwarded to Norfolk to be sent on to Mr. Barnes as before, six Casks containing six dozen hams; which from the character given them I hope may prove as good, as perhaps even Colo. Macons.
            
            The groceries, including a cask of wine from Norfolk, arrived a few days since; and were to day forwarded on to Milton, with 80 Bundles of nail-rod, & 8 of hoop-iron. The linen I am sorry to inform you I did not send; as there is not a good piece in this pitiful City. I concluded it was better for you to wait a while than to have such as you are not accustom’d to wear.
            I am Dear Sir Your Very humble servt.
            Geo. Jefferson
          